UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5166


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KELLI ALLISON HOLLIDAY, a/k/a Kelli Stephens,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:04-cr-00596-HFF-1)


Submitted:    April 7, 2009                 Decided:   April 29, 2009


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.        David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kelli   Allison     Holliday        appeals      the    district      court’s

judgment revoking her supervised release and imposing a sentence

of eight months in prison.             On appeal, Holliday’s attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    asserting,      in   his    opinion,         there    are   no     meritorious

grounds for appeal but raising the issue of whether the district

court abused its discretion by revoking Holliday’s supervised

release    and    sentencing    her    to       serve    eight      months    in   prison.

Holliday was notified of her right to file a pro se supplemental

brief, but she has not done so.              We affirm.

             We review a judgment revoking supervised release and

imposing a term of imprisonment for abuse of discretion.                            United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).                           To revoke

supervised release, a district court need only find a violation

by   a   preponderance     of   the    evidence.          18     U.S.C.      § 3583(e)(3)

(2006).     We will affirm a sentence imposed after revocation of

supervised       release   if   it    is    within      the     prescribed      statutory

range and not plainly unreasonable.                     United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                      While a district court

must     consider    the   Chapter     Seven       policy       statements,        and   the

statutory     requirements      and    factors          applicable      to    revocation

sentences, the district court ultimately has broad discretion to



                                            2
revoke the previous sentence and impose a term of imprisonment

up to the statutory maximum.          Id. at 438-39.

              Holliday was convicted of bank fraud in violation of

18 U.S.C. § 1344 (2006), a Class B felony, and the district

court sentenced her to five months in prison followed by three

years of supervised release.             As a condition of her supervised

release,      Holliday   was    prohibited     from    purchasing,     possessing,

using, distributing, or administering any controlled substance

except as prescribed by a physician.                    While Holliday was on

supervised      release,       the   probation        officer   petitioned     the

district court to issue a supervised release violation warrant

based    on    Holliday’s      alleged       abuse    of   prescription     drugs.

According to the probation officer, Holliday was visibly under

the influence of drugs during a home visit; she tested positive

for morphine and amphetamine; and prescriptions she had obtained

had been taken in excessive quantities.

              Holliday was arrested and released on bond, on the

conditions that she participate in an inpatient substance abuse

program and refrain from any use or unlawful possession of a

narcotic drug or other controlled substance unless prescribed by

a licensed medical practitioner.               Upon successful completion of

the program, the probation officer indicated she would request

that    the   supervised    release    violation       petition   be    withdrawn.

Holliday was terminated from the treatment program for illegal

                                         3
drug use, and her bond was revoked, after she tested positive

for opiates and admitted that a friend had slipped her a Lortab.

The probation officer recommended that the district court revoke

Holliday’s supervised release and impose a sentence of eleven

months in prison, which was the high end of her sentencing range

under U.S. Sentencing Guidelines Manual § 7B1.4 (2007).                 At her

final revocation hearing, Holliday admitted that she violated

her supervised release conditions, and she requested that the

district court sentence her to time served in jail since her

bond had been revoked, which was about one month.

            The district court found a violation and determined

that the court was statutorily authorized to revoke Holliday’s

supervised release and impose a sentence of up to three years in

prison followed by up to five years of supervised release less

any revocation term.        See 18 U.S.C. § 3583(b)(1), (e)(3), (h)

(2006).     The court determined Holliday’s sentencing range under

U.S.S.G. § 7B1.4 was five to eleven months in prison.                    After

hearing Holliday’s arguments in mitigation, the court noted it

had    reviewed   the    supervised   release   violation     report,      the

previous presentence report, and the factors under 18 U.S.C.

§ 3553(a) (2006).       The court then revoked the previously imposed

term   of   supervised   release   and    imposed   a   sentence   of    eight

months in prison, the middle of Holliday’s advisory sentencing

range, with no further period of supervised release.

                                      4
              On    appeal,        appellate     counsel      notes        that   Holliday

admitted violating her supervised release, and her eight-month

sentence is less than the high end of the recommended sentencing

range and does not exceed the statutory maximum for revocation

of supervised release.              Counsel concludes that given the nature

of Holliday’s conduct while on supervised release as reflected

in the record, it does not appear that the district court abused

its discretion in revoking her supervised release and sentencing

her   as    it     did.      We    have    reviewed     the       record    and    likewise

conclude     the    district       court   did    not   abuse       its    discretion     in

revoking     Holliday’s       supervised         release,     and    her     sentence     to

eight months in prison is not plainly unreasonable.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We    therefore       affirm     the    district      court’s       judgment.

This court requires that counsel inform his client, in writing,

of her right to petition the Supreme Court of the United States

for further review.               If the client requests that a petition be

filed,      but    counsel    believes       that     such    a    petition       would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                Counsel’s motion must state that

a copy thereof was served on the client.

              We dispense with oral argument because the facts and

legal      contentions    are       adequately       presented      in     the    materials

                                             5
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6